PER CURIAM.
This is an attempted appeal by petition in error with case-made attached from a judgment ordering annexation of certain sections of land to Stock District No. 2, Adair County, Oklahoma. The court’s judgment was entered August 17, 1957, and the motion for new trial was overruled on September 25, 1957. The case-made was certified by the trial judge on December 16, 1957. The petition in error with case-made attached was not filed in this court until January 18, 1958.
Since the appeal was not perfected for failure of the appellants to file their petition in error within 20 days from the date the case-made was settled, the appeal must be dismissed. Video Independent Theatres, Inc., v. Walker, Okl., 308 P.2d 958.
Appeal dismissed.
CORN, V. C. J., and HALLEY, WILLIAMS, BLACKBIRD, JACKSON and CARLILE, JJ., concur.
WELCH, C. J., and DAVISON and JOHNSON, JJ., dissent.
The Court acknowledges the aid of the Supreme Court Commission in the preparation of this opinion. After a tentative *598opinion was written by the Commission the cause was assigned to a Justice of this Court. Thereafter, upon a report and consideration in conference, the foregoing opinion was adopted by the Court.